UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



       United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                 February 28, 2006

                                        Before

                           Hon. JOEL M. FLAUM, Chief Judge1

                           Hon. MICHAEL S. KANNE, Circuit Judge

                           Hon. ILANA DIAMOND ROVNER, Circuit Judge


No. 03-2506

UNITED STATES OF AMERICA,                        Appeal from the United States District
    Plaintiff-Appellee,                          Court for the Northern District of
                                                 Illinois, Eastern Division.
      v.
                                                 No. 01 CR 757
FRANK DURAN,
    Defendant-Appellant.                         Ronald A. Guzman,
                                                 Judge.

                                       ORDER

       After being convicted of various charges arising out of his involvement in a drug
distribution conspiracy, Frank Duran was sentenced to a lengthy term of
imprisonment. On appeal, Duran argued, among other things, that his sentence
violated the Sixth Amendment. See United States v. Booker, 543 U.S. 220 (2005);
United States v. Paladino, 401 F.3d 471, 481 (7th Cir. 2005). We remanded to ask
whether the judge would have imposed a lesser sentence had he known that the
guidelines were advisory, see Paladino, 401 F.3d at 483–84. He answered that he
would. Consequently, we VACATE Duran’s sentence and REMAND for resentencing.




      1
       Due to a change in circumstances, Judge Ripple has decided to recuse himself
from further proceedings in this matter.